 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 76 of the International Brother-hood of Electrical Workers, AFL-CIO andGaylord Broadcasting Co., d/b/a KSTW-TV.Case 19-CC-15273 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 July 1983 Administrative Law Judge Earl-dean V.S. Robbins issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and lrief and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local UnionNo. 76 of the International Brotherhood of Electri-cal Workers, AFL-CIO, Tacoma, Washington, itsofficers, agents, and representatives, shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.I At sec. III, par. I, of her decision, the judge inadvertently began herfirst sentence with "Respondent" instead of "KSTW."APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo ALL MEMBERS OF LOCAL UNION No. 76 OFTHE INTERNATIONAL BROTHERHOOD OF ELECTRI-CAL WORKERS, AFL-CIO:To ALL EMPLOYEES OF GAYLORD BROADCASTINGCO., D/B/A KSTW-TV, AND GORDON KORSMOCONSTRUCTION COMPANY:The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT, nor will our officers, businessrepresentatives, business agents, or anyone actingfor us, whatever his title may be, engage in, or268 NLRB No. 27induce or encourage any individual employed byGordon Korsmo Construction Company, or anyother person engaged in commerce or in an indus-try affecting commerce, to engage in, a strike or arefusal in the course of his employment to use,manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services, where anobject thereof is to force or require that person, orany other person, to cease using, selling, handling,transporting, or otherwise dealing in the productsof any other producer, processor, or manufacturer,or to cease doing business with Gaylord Broadcast-ing Co., d/b/a KSTW-TV.WE WILL NOT threaten, coerce, or restrainGordon Korsmo Construction Company, or anyother person engaged in commerce or in an indus-try affecting commerce, where an object thereof isto force or require said person to cease using, sell-ing, handling, transporting, or otherwise dealing inthe products of, or to cease doing business with,Gaylord Broadcasting Co., d/b/a KSTW-TV, orany other person.LOCAL UNION No. 76 OF THE INTER-NATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, AFL-CIODECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This case was tried before me in Seattle, Washington, onMay 17, 1983. The charge was filed by Gaylord Broad-casting Co., d/b/a KSTW-TV, herein called KSTW,and served on Local Union No. 76 of the InternationalBrotherhood of Electrical Workers, AFL-CIO, hereincalled the Respondent, on February 25, 1983. The com-plaint, which issued on March 9, 1983, alleges that theRespondent violated Section 8(b)(4)(i) and (ii)(B) of Na-tional Labor Relations Act, as herein called the Act. Thebasic issue herein is whether the Respondent unlawfullypicketed a gate reserved exclusively for a neutral con-tractor.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTI. JURISDICTIONKSTW is engaged in the operation of a television sta-tion in Tacoma, Washington. In the course and conductof said business operations, KSTW annually receivesgross revenue in excess of $100,000, and annually sellscommercial broadcasting time to advertisers located out-side the State of Washington valued in excess of $50,000and makes annual purchases from directly outside theState of Washington of a total value in excess of $50,000.230 ELECTRICAL WORKERS IBEW LOCAL 76 (KSTW-TV)The complaint alleges and, based on the foregoing, Ifind that KSTW is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Respondent is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent conducts its operations out of a facili-ty in Tacoma, Washington. At the times material herein,Gordon Korsmo Construction Company, herein calledKorsmo, has been engaged in the construction of a struc-tural addition to this facility which involves no KSTWemployees and causes no interruption in KSTW's day-to-day operations. On November 2, 1982, some of KSTW'semployees went out on strike and commenced picketingthe facility which immediately halted construction.Thereafter KSTW attempted to set up a neutral gate byreserving one of its two entrances' for the exclusive useof the neutral contractor. The attempt was successful asthere was no physical barrier to prevent employees, jobapplicants, and visitors from walking across the lawn touse the other entrance.To remedy this problem, about 2 weeks after the pick-eting commenced, KSTW placed a 6-foot chain-linkfence from the east end of the building along TraftonStreet and down 19th Street to about the center of thebuilding and employed a guard service. The TraftonStreet entrance was set up as the neutral gate and the19th Street entrance as the primary gate. There was noactual gate at the 19th Street entrance; however, at theTrafton Street entrance there was a gate which was keptchained at all times. The guards posted at this gate wereinstructed to permit the entry of only the employees,suppliers, and visitors of the neutral construction con-tractors, a list of which was furnished to the guards byKSTW.Picketing ceased at the Trafton Street entrance shortlyafter the establishment of the neutral gate at that en-trance and there is no evidence that this gate was usedby other than the neutrals from the time of its establish-ment to February 24, 1983.2 Picketing resumed at theTrafton Street entrances on February 25 following whatthe Respondent contends was the destruction of the neu-trality of the gate. The incident alleged as tainting thegate involved the February 24 removal of a garbagedumpster. It is undisputed that a garbage dumpster hadbeen in place at the KSTW facility prior to the com-mencement of the building construction work. Thenormal debris which accumulated in the course ofKSTW's operations was placed in the dumpster on adaily basis and about once every month or two, whenthe dumpster was full, employees from the city ofTacoma disposal unit entered the KSTW premises, re-i There is a third entrance at the rear of the building which is not nor-mally kept open.I All dates hereinafter will be in 1983 unless otherwise indicated.moved the full dumpster, and replaced it with an emptyone.According to Curtis M. Holman, KSTW business man-ager, after the commencement of the construction work,construction debris was placed in this dumpster as wellas the normal debris from the operation of KSTW sothat the dumpster had to be removed about every 2weeks. Following the commencement of the picketing inNovember 1982, city employees refused to cross thepicket line. Upon the insistence of KSTW, a routine wasestablished whereby the city driver would bring thisequipment to a location about a block away from theKSTW facility where he would be met by a supervisorfrom the city of Tacoma disposal unit who would thendrive the equipment onto the KSTW premises, removethe full dumpster to the location where the city driverwas waiting, and the city driver would then haul thedumpster away.John Thompson, the guard on duty at the neutral gateon February 25, testified that it was his responsibility toallow only traffic for Korsmo and its subcontractorsthrough the neutral gate. The procedure followed by theguards is to log, for each person permitted accessthrough the neutral gate, the license number of the vehi-cle, the time of entry, whether the person is an employeeof, or has business with, Korsmo or a subcontractor ofKorsmo, and the exit time. The guard always physicallyopens the gate for entries and exits. According toThompson, on February 24 when the city of Tacomagarbage truck approached the neutral gate shortly beforenoon, he told the driver that he was to use the 19thStreet gate. The driver said the Union told him to usethe Trafton Street gate so he opened the gate and per-mitted the garbage truck to enter. About 5 or 10 minuteslater, the garbage truck exited through the Trafton Streetgate hauling a dumpster. Thompson admits that the cityof Tacoma garbage truck was not on the list of vehiclespermitted to enter through the Trafton Street gate. How-ever, according to him, the truck had a big metal dump-ster on the back of it that appeared to be large enoughfor construction use, so when the driver explained thatthe Union had told him to use the Trafton Street gate heassumed he was referring to a construction union.Thompson admits that he did not inquire as to whichunion but merely accepted the driver's explanation.Miles Forrester, the guard on duty at the TraftonStreet gate from 12:01 until 8 a.m. on February 25, testi-fied that shortly before 6 a.m. that day he was ap-proached by some union picketers who stated that theTrafton Street gate had been contaminated and theycommenced picketing at that gate. Holman testified thatwhen he arrived at work shortly before 8 a.m. therewere close to a dozen picketers at the Trafton gate and anumber of balloons around the fence. The constructionworkers refused to cross the picket line, so all construc-tion work was halted. Holman immediately began inves-tigating as to what had precipitated the resumption ofpicketing at the Trafton Street gate. Upon learning ofthe garbage truck incident, he requested that the guardservice remove Thompson from any further duties at theKSTW facility because of his error in judgment regard-231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the entry of the garbage truck. Holman then tookfurther steps to ensure the neutrality of the gate. The in-structions to the guards were restated and again empha-sized and the owner of the guard service was contactedand again informed of the importance of maintaining theneutrality of the Trafton Street gate.Additionally, a letter dated February 25 was hand-de-livered that day to union business representative WilliamB. Zenk, the body of which reads:Gentlemen:This is to notify you, as representatives of I.B.E.W.Local No. 76, that the use of the construction gateon the East side of the KSTW property of TraftonStreet will continue to be restricted as designatedfor the exclusive use of Gordon Korsmo Construc-tion Company and its employees, agents, visitorsand suppliers. In view of this notice, we demanedthat you immediately cease your picketing of thisgate, which commenced on February 25, 1983 at7:30 am. If you continue to picket the gate after re-ceipt of this letter, charges will be filed with theNational Labor Relations Board and we will com-mence legal action to recover damages sustained bythe illegal picketing.If it is your contention that the picketing of the re-served gate is "justified" because a City of Tacomadump truck used the gate on February 24, be ad-vised that the City vehicle entered the property forthe purpose of removing scrap from the construc-tion site.It is our position that the incident described abovedoes not justify your picketing of the reserved gate.Further, picketing the construction gate is in viola-tion of the terms of the settlement agreement of Na-tional Labor Relations Board Case No. 19-CC-1518, in which Local No. 76 promises that it wouldnot picket the gate. In any event, please considerthis letter as our notice to you that the integrity ofthe reserved gate will be maintained, and that ourguards at the gate have been instructed that it beused only by Gordon Korsmo Construction Compa-ny and its employees, agents, visitors and suppliers.We trust that your pickets will immediately be re-moved from the gate and that further legal actionwill not be necessary.An attempt was made to deliver the same letter to picketcaptain Gary Kolano. However, Kolano refused toaccept the letter so Holman just shoved it under thefence. This occurred prior to noon on February 25. Nev-ertheless the picketing continued at the Trafton Streetgate until mid-April when KSTW obtained a court orderenjoining the picketing. Construction work did not re-commence until about the first of May. As a result of thedelay in the construction work, KSTW was required torenegotiate its contract with Korsmo at an increased costof approximately $58,000. This increase in cost was ne-cessitated by Korsmo's need to rehire and retrain fore-men and employees and the cost of renting scaffoldingand other equipment. There is no evidence on the recordthat the Trafton Street gate has been misused since Feb-ruary 24 nor has the Union complained to KSTW of anymisuse of the gate.KSTW notified the Union of the reestablishment ofthe neutral Trafton Street gate by letter dated November18, 1982, the body of which reads:This is to notify you, as representatives of IBEWLocal No. 76, that Gordon Korsmo ConstructionCo., as of this date, 12:00 noon, has reestablished aconstruction gate on the east side of the KSTW-TVproperty on Trafton Street for the exclusive use ofemployees, subcontractors, suppliers, visitors oragents who are performing work or providing serv-ices at our facility located at 2320 So. 19th Tacoma,WA.This gate is designated by a sign that states: En-trance #2 (Construction Gate). This entrance re-served for the exclusive use of Gordom Construc-tion Company and its employees, suppliers, businessvisitors and subcontractors. All other persons mustuse the entrance on the North Side of the propertyon South 19th Street.We have re-established and posted the gate at theentrance on the north side of the KSTW-TV prop-erty on 19th Street as the entrance to our premisesfor the exclusive use of employees, suppliers, agentsand visitors of KSTW-TV.This entrance is designated by a sign that states: En-trance #1 (KSTW-TV). This entrance reserved forthe exclusive use of employees, suppliers, and busi-ness visitors of KSTW-TV. Employees, suppliers,business visitors, and subcontractors of GordonKorsmo Construction Company must use the en-trance on the east side of the property on TraftonStreet and may not use this entrance.This is to further notify you that the constructiongate will not be used by anyone involved in thepresent labor dispute with your union, In order toensure that the reserve gate is restricted for the ex-clusive use of neutral employees, we have taken thefollowing precautions:1. We have erected a 6-foot fence from the north-east corner of the building extending eastward ofthe building approximately 20 feet, and then tothe corner of 19th & Trafton Street, and then up19th Street to the approximate center of theKSTW-TV Building.2. Across the Trafton Street entrance will be a con-struction gate made of chain link fencing, whichwill be attended by a security guard between thehours of 6:00 am and 6:00 pm to ensure that it isnot used by employees, suppliers or business visi-tors of KSTW-TV. The gate will be locked andsecured between 6:00 pm and 6:00 am and overthe weekends, to ensure that it is not used duringthose hours.3. All employees of KSTW-TV have been advisedvia letter to observe the gate signs and have been232 ELECTRICAL WORKERS IBEW LOCAL 76 (KSTW-TV)informed that they must not use the constructiongate in entering or exiting the property. Wehereby request that, should you at any time haveinformation that the construction entrance hasbeen used in a manner contrary to the posted sign,please notify us immediately so that appropriate,corrective action can be taken.We trust that, based on the above, you will immedi-ately remove your pickets from the vicinity of theconstruction gate on Trafton Street and the fencedarea adjacent to it on Trafton Street and So. 19th.Failure to immediately remove the pickets from thevicinity of the construction gate will result in thefiling of unfair labor practice charges with the Na-tional Labor Relations Board charging your unionwith engaging in illegal secondary boycotting. Inaddition, a lawsuit will be filed in the Federal Dis-trict Court.The evidence indicates that the gates were posted, theTrafton Street gate attended and secured, and the em-ployees advised, as indicated in the letter.The Respondent contends that there have been "fre-quent and continuing flagrant violations of the neutralgate from the outset of the picketing," and that the gatewas rehabilitated several times prior to the February 24violation. In support thereof, the Union adduced evi-dence as to violations of the neutrality of the TraftonStreet gate between its initial establishment on November3, 1982, and the erection of the chain-link fence on aboutNovember 17, 1982.3ConclusionsSection 8(b)(4)(B) of the National Labor Relations Actprovides that it shall be an unfair labor practice for alabor organization:...to engage in, or to induce or encourage [theemployees of any employer] to engage in a strike ora concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or oth-erwise handle or work on any goods, articles, mate-rials, or commodities or to perform any services; or...to threaten, coerce, or restrain any person en-gaged in commerce or in any industry affectingcommerce, where in either case an object thereof is:...forcing or requiring any person to ceaseusing, selling, handling, transporting, or other-wise dealing in the products of any other produc-er, processor, or manufacturer, or to cease doingbusiness with any other person, or forcing or re-quiring any other employer to recognize or bar-gain with a labor organization as the representa-tive of his employees unless such labor organiza-tion has been certified as the representative ofsuch employees under the provisions of section 9:a The General Counsel's motion is hereby granted to strike that por-lion of the General Counsel's posthearing brief which refers to incidentswhich allegedly occurred after the closing of the record herein and theaffidavits attached to the brief in support thereofp --Provided, That nothing contained in this clause(B) shall be construed to make unlawful, wherenot otherwise unlawful, any primary strike or pri-mary picketing.This section is designed to permit union sanctions aimedat the primary employer while prohibiting such sanctionswhich bear "not upon the employer who alone is a partyto the dispute, but upon some third party who has noconcern in it." Electrical Workers IBEW Local 501 v.NLRB, 181 F.2d 34, 37 (2d Cir. 1950). In distinguishingbetween legitimate primary activity and banned second-ary activity where, as here, a neutral employer is en-gaged in activity at the premises of the primary employ-er, the Board and the courts have evolved certain guide-lines. Thus in such a situation, the primary employermay limit the location of picketing at its premises by re-serving a separate gate for the exclusive use of certainneutral employers where the reserved gate is clearlymarked as such and set apart from other gates; andwhere the work done by the neutral employers at theprimary situs is unrelated to the normal operations of theprimary employer and is of a kind which would not ne-cessitate the curtailing of the regular operations of theprimary employer. If a union pickets at a gate reservedin accordance with these guidelines, an unlawful second-ary objective may be inferred. Electrical Workers v.NLRB, 366 U.S. 667 (1961). Here, it is undisputed thatthe Respondent has no dispute with Korsmo, that theTrafton Street gate reserved for Korsmo, its employees,and suppliers was properly posted and that the construc-tion work engaged in by Korsmo at the KSTW facilitywas neither related to, nor of a kind which would cur-tail, KSTW's normal operations. However, it is also un-disputed that prior to the mid-November 1982 erectionof the chain-link fence there was mixed use of the so-called neutral Trafton Street entrance. It is also uncon-tradicted that from mid-November 1982 to February 24the Trafton Street gate was used exclusively by the em-ployees, suppliers, and visitors of Korsmo. The issue hereis whether the use of the Trafton Street gate by the cityof Tacoma garbage truck constituted such a mixed use ofthe gate that it cannot be inferred that by picketing thegate, the Respondent had an object of enmeshingKorsmo and its employees and suppliers in the Respond-ent's dispute with KSTW. The General Counsel arguesthat, since the evidence indicates that both KSTW andKorsmo used the dumpster for waste disposal, it is not atall clear that removing the dumpster through the TraftonStreet gate constituted a pollution of the gate. Further,the General Counsel argues, even assuming, arguendo,that it did, the incident was so insubstantial as to be con-sidered de minimis.The General Counsel's position is supported by caselaw. Thus the Board and the courts have consistentlyheld that, where the primary employer has taken reason-able precautions to maintain the neutrality of a reservedgate, the presumption that picketing at that gate is for anunlawful secondary objective is not rebutted by a show-ing of isolated or de minimis instances of use of the gateby the employees, suppliers, customers and/or visitors ofthe primary employer. Further, if a reserved gate system233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbreaks down, an employer may establish a revised gatesystem so long as the revised system is honored and thepicketing union is notified of the revision. CarpentersLocal 470 (Mueller-Anderson, Inc.), 224 NLRB 315(1976), enfd. 564 F.2d 1360, 1363 (9th Cir. 1977); Carpen-ters Local 1622 (Specialty Building Co.), 262 NLRB 1244(1982).The Respondent argues, however, that the February24 garbage truck incident, when viewed together withthe mixed use of the Trafton Street entrance in early No-vember, must be considered as the most recent of the"frequent and continuing flagrant violations of the neu-tral gate from the outset of the picketing." In this regard,the Respondent is apparently arguing that each notifica-tion to the Union during early November of KSTW'sintent to maintain the neutrality of the gate constitutedseparate attempts to rehabilitate the gate, that the Febru-ary letter was merely more of the same, and that toallow the employer the right to continually rebuild a"broken gate system" would permit the employer to con-trol the gate system to the detriment of the Union'seffort to picket the common situs, thereby extending tothe employer rights never intended by Congress or envi-sioned by the Supreme Court in General Electric, supra.I am persuaded by this argument. It is clear from therecord that notwithstanding the positions and the com-munications to the Union, initially KSTW never took thereasonable precautions to restrict use of the TraftonStreet gate to neutrals which would effectively establisha reserved gate system as contemplated in General Elec-tric, supra. This was accomplished only upon the erec-tion of the chain-link fence and the institution of theguard service. Thereafter the gate remained untainteduntil February 24 when, despite his instructions, theguard permitted entry of the garbage truck. Even assum-ing that this, in fact, constituted a pollution of the gate,KSTW immediately had the guard removed, reempha-sized its instruction to the guards and notified the Unionof its intent to maintain the neutrality of the gate. Inthese circumstances, I find that the garbage truck inci-dent did not establish a pattern of destruction of the re-served gate system which would justify picketing at theneutral gate. Plumbers Local 48 (Calvert General Contrac-tors), 249 NLRB 1183 fn. 2 (1980); Operating EngineersLocal 18 (Dodge-Ireland, Inc.), 236 NLRB 199, 204(1978).Accordingly, I find that an object of the Respondent'spicketing on and after February 25 was the unlawful oneof forcing the neutral Korsmo to cease doing businesswith KSTW and is therefore violative of Section8(b)(4)(i) and (ii)(B) of the Act.CONCLUSIONS OF LAW1. Gaylord Broadcasting Co., d/b/a KSTW-TV, is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing on and after February 25, 1983, at agate reserved solely for Korsmo in furtherance of a dis-pute with KSTW-TV, the Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act.4. The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Local Union No. 76 of the Interna-tional Brotherhood of Electrical Workers, AFL-CIO,has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(4Xi) and (ii)(B) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and that it take such affirmative actionas will effectuate the purposes of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I issue the following recommendedORDER4The Respondent, Local Union No. 76 of the Interna-tional Brotherhood of Electrical Workers, AFL-CIO,Tacoma, Washington, its officers, agents, and representa-tives, shall:1. Cease and desist from(a) Engaging in or inducing or encouraging any indi-vidual employed by Gordon Korsmo Construction Com-pany or any other person engaged in commerce or in anindustry affecting commerce, to engage in a strike or re-fusal in the course of his employment, to use, manufac-ture, process, transport, or otherwise handle or work onany articles, materials, or commodities, or to refuse toperform any other services where an object thereof is toforce or require that person to cease using, handling, orotherwise dealing in the products of any other producer,processor, or manufacturer, or to cease doing businesswith Gaylord Broadcasting Co., d/b/a KSTW-TV.(b) Threatening, coercing, or restraining GordonKorsmo Construction Company or any other person en-gaged in commerce or in an industry affecting com-merce, where an object thereof is to force or to requirethat person to cease doing business with Gaylord Broad-casting Co., d/b/a KSTW-TV, or any other person.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act.(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."6 Copies ofthe notice, on forms provided by the Regional Directorfor Region 19, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places, including all4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."234 ELECTRICAL WORKERS IBEW LOCAL 76 (KSTW-TV)places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b) Furnish to the Regional Director for Region 19enough signed copies of the aforesaid notice for postingby Gaylord Broadcasting Co., d/b/a KSTW-TV, if theyare .willing, in places where notices to their employeesare customarily posted.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order whatsteps the Respondent has taken to comply.235